Citation Nr: 0208084	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-18 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.

(The issue of entitlement to an effective date earlier than 
January 12, 1998, for the assignment of a 30 percent 
disability evaluation for service-connected mitral valve 
prolapse will be the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1986.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 determination by a Vocational 
Rehabilitation Counselor at the Washington, D.C. Regional 
Office (RO).  A hearing was held before the undersigned 
member of the Board in Washington, D.C. in April 2002. 

The Board notes that the veteran was actually informed of the 
decision in May 1995, at which time he indicated he was 
appealing the decision (this is reflected in a 
contemporaneous report of training document).  This 
documented communication is accepted as an appropriate notice 
of disagreement.  A statement of the case was not issued 
until December 1996, and what the Board construes to be a 
substantive appeal was received in May 1996.  Given the 
unique procedural circumstances of this case, the Board finds 
that this substantive appeal effectively perfected an appeal 
of this claim.  See Archbold v. Brown, 9 Vet. App. 124, 129 
(1996). 


FINDINGS OF FACT

1.  Service connection is in effect for acne vulgaris, 
currently evaluated as 30 percent disabling; mitral valve 
prolapse, evaluated as 30 percent disabling; a left foot 
disability, evaluated as 10 percent disabling; and a facial 
burn, evaluated as noncompensable.

2.  The RO has calculated, and the veteran does not dispute, 
that the veteran has received his full 48 months vocational 
rehabilitation training under the Chapter 31 program as of 
the date of his current appeal.

3.  The veteran does not have a serious employment handicap.


CONCLUSION OF LAW

The applicable criteria for additional Chapter 31 vocational 
rehabilitation training have not been met.  38 U.S.C.A. 
§ 3105 (West 1991 and Supp. 2002); 38 C.F.R. § 21.70, 21.78 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is entitled to an 
extension of his period of vocational rehabilitation training 
in accordance with Chapter 31, Title 38, United States Code.  
It is pointed out that, generally, the period of eligibility 
for a veteran's participation in the vocational 
rehabilitation program is twelve years beginning from the 
date of discharge from military service or upon the granting 
of a compensable rating for a service-connected disability.  
See 38 U.S.C.A. § 3103(a),(b)(3) (West 1991 & Supp 2002); 38 
C.F.R. §§ 21.40, 21.41, 21.42(a) (2001).  Within that twelve 
year period, the maximum period in which a veteran can 
receive vocational rehabilitation benefits is 48 months.  See 
38 U.S.C.A. § 3105(b); 38 C.F.R. § 21.70 (2001).  An 
additional period of 18 months may be granted to the veteran 
for vocational rehabilitation employment placement services 
and counseling.  See 38 U.S.C.A. §§ 3104(a)(5), 3105(b) (West 
1991 & Supp 2002); 38 C.F.R. §§ 21.47(d), 21.73, 21.78(b)(5) 
(2001).

It is pointed out that a Chapter 31 rehabilitation program 
for a veteran may be extended beyond 48 months when it is 
established that he or she experiences either an employment 
handicap or a serious employment handicap and other criteria 
are met.  38 U.S.C.A. § 3105 (West 1991 & Supp 2002); 
38 C.F.R. § 21.78 (2001).  For veterans with an employment 
handicap, an extension is warranted in situations when a 
rehabilitation program was previously completed or other 
education benefit used, and other criteria are met.  

It is noted that a "serious employment handicap" means a 
significant impairment of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes, and interests.  38 C.F.R. §§ 21.35(g), 
21.52(b) (2001).

The Board will briefly review the pertinent history.

In a November 1986 rating decision, service connection was 
granted for acne vulgaris which was rated as 10 percent 
disabling effective June 1986, and a facial burn rated as 
noncompensable effective June 1986 (in subsequent decisions, 
service connection was established for mitral valve prolapse 
(December 1996 Board decision) and a left foot disability 
(November 2001 RO decision), and both were effective from 
June 1986).  Currently, acne vulgaris and mitral valve 
prolapse are each evaluated as 30 percent disabling, and the 
foot disability as 10 percent disabling.  

In May 1986, the veteran had filed a claim seeking 
entitlement to VA vocational rehabilitation benefits.  After 
initially being found ineligible for the program in December 
1986, in April 1997 the veteran's case was reviewed and a 
vocational rehabilitation specialist determined that the 
veteran's service-connected acne vulgaris could contribute to 
employment in a material manner.  
 
The vocational rehabilitation specialist determined that the 
veteran had an employment handicap and also apparently 
determined that the achievement of a vocational 
rehabilitation goal was feasible; according to a 
individualized written rehabilitation plan (IWRP), the goal 
was for the veteran to obtain and maintain employment in a 
financial institute, and it was determined that first his 
academic skills would be brought up to a 12th grade level, 
and that then he would obtain a bachelor's degree in 
business/finance.  The Board points out that the VA counselor 
specifically found that the veteran did not have a serious 
employment handicap.  The veteran did not appeal the 
determination that he did not have a serious employment 
handicap.

In June 1987 the veteran registered for 7.5 credit hours in 
an accelerated summer session at the University of the 
District of Columbia (hereinafter UDC).  In August 1987, the 
veteran registered for 12 credit hours worth of courses to be 
taken at UDC in the Fall of 1987, and transcript records from 
UDC reflect that he earned 12 credits for that semester.  In 
January 1988, the veteran registered for 13 credits for the 
Spring 1988 but in February 1988 reduced his course load to 
10 credit hours, and in March 1988, to 7 credit hours; 
records reflect that he earned 7 credits, having withdrawn 
from two courses.  
  
In August 1988, the veteran registered for 9 credit hours for 
the Fall of 1988, and in November 1988, reduced this amount 
to 6 credits; records reflect that he earned the 6 credits, 
dropping one course.  In January 1989, the veteran registered 
for 7 credit hours for the Spring of 1989, and in March 1989, 
reduced this amount to 3 credits; records reflect that he 
actually earned 4 credits, dropping one course that was for 3 
credits.  At this point (in March 1989) the RO interrupted 
the veteran's vocational rehabilitation program as he was 
below the required status (known as 1/2  time). 

In August 1989, the veteran registered for 6 credit hours for 
the Fall of 1989, and records reflect that he earned 3 
credits.  In January 1990, the veteran registered for 10 
credit hours for the Spring of 1990, and in March 1990, 
reduced this amount to 7 credits.  

About a week later in March 1990, a vocational rehabilitation 
specialist wrote the veteran a letter indicating that she had 
been informed that he had reduced his course load to 7 
credits, and that a review of his file reflected that 211/2 
months of his 48 months of eligibility had been used.  She 
also pointed out that according to his written rehabilitation 
plan, the anticipated completion date was June 1991, but that 
seven full-time semesters of school were required to complete 
the program (for a bachelor's of business administration 
degree).  As such, the specialist requested that the veteran 
contact her in order to work out a plan to complete the 
program within the 48 months of eligibility.  

In June 1990, the veteran registered for 10 credit hours for 
the summer of 1990.  In early August 1990, the vocational 
rehabilitation specialist again wrote the veteran, and again 
noted that his rehabilitation plan indicated that he was to 
conclude training in June 1991, and requested that he provide 
a list of courses remaining in his curriculum.  She also 
requested that he provide information regarding when courses 
were going to be completed so the information could be 
submitted to a counseling psychologist for extension of the 
completion date.  She also noted that she was in receipt of 
information to the effect that the veteran reduced his summer 
training, and requested that the veteran contact her 
regarding the reduction.  

In the latter part of August 1990, the vocational 
rehabilitation specialist wrote the veteran and attached an 
amended IWRP which reflected a new completion date of 
December 1993.  

In August 1990 the veteran registered for 8 credit hours for 
the Fall of 1990, and records reflect that he earned the 8 
credits.  In January 1991, the veteran registered for 7 
credit hours for the Spring of 1991 but in April 1991 reduced 
this amount to 4 credits.  

In February 1992, the veteran reduced his Spring 1992 credit 
hours from 15 to 12, and records reflect that the 12 credits 
were earned.  In May 1992, a vocational rehabilitation 
specialist received a response letter from the veteran's 
professor advisor, who indicated that since his admission to 
UDC in the Fall of 1987, the veteran had earned 72 credits 
hours (by December 1991), was classified as a junior, and 
needed 61 credit hours to complete the Bachelors of Business 
Administration (BBA)/Finance degree.

In July 1992, the veteran submitted a statement indicating 
that he was involved in a motor vehicle accident in May 1992, 
and that while he attempted to complete summer classes, he 
was physically unable.  Attached to this statement was a 
letter from the veteran's orthopedist which indicated that 
the veteran has been under his care since the accident, was 
presently being treated with physical therapeutic modalities, 
and would be able to return to work without restrictions in 
July 1992.  

In August 1992, the veteran registered for 15 credit hours 
for the Fall of 1992, but in November 1992 reduced this 
amount to 9 credits; records reflect that he earned the 9 
credits.  In March 1993, the veteran reduced his Spring 1993 
credit hours from 15 to 12.

In a May 1993 letter, the veteran stated that because of his 
accident in May 1992, he had to withdraw from summer school 
at that time, and was not able to maintain the course loads 
approved for Fall 1992 and Spring 1993.  He noted that this 
situation would cause him to need additional time to acquire 
his degree, and essentially requested an extension of his 
vocational rehabilitation benefits.  

A June 1993 letter from UDC informed a vocational 
rehabilitation counselor that the veteran had terminated one 
of the two summer courses he was taking.  In July 1993 the 
veteran terminated his summer session altogether.  In August 
1993, the veteran registered for 12 credit hours for the Fall 
of 1993.

In a September 1993 letter, the veteran, noting that his 
vocational rehabilitation benefits would be exhausted in 
December 1993, requested a one-year extension of these 
benefits.  He pointed out that the May 1992 motor vehicle 
accident had forced him to drop classes and that he needed 
the extension to complete his degree.  

A "CH 31 Eligibility Determination" print-out dated on 
October 1, 1993 appears to indicate that the veteran was 
granted an additional 12 months of vocational rehabilitation 
benefits.  In late October 1993, the veteran reduced his 
credit hours for the Fall 1993 from 12 to 3.  

In August 1994, the veteran registered for 16 credit hours 
for the Fall of 1994, and in January 1995, registered for 16 
credit hours for the Spring of 1995.  In February  1995, the 
veteran reduced his credit hours for the Spring 1995 from 16 
to 13.  

According to computer print-outs of record, the last 
vocational rehabilitation benefit check was issued on March 
22, 1995 (apparently this is when the veteran's entitlement 
and/or extension was exhausted).  A few days later, the 
veteran reduced his credit hours for the Spring of 1995 from 
13 to 3.  

According to a training report, in early April 1995, the 
veteran met with a (VA) Vocational Rehabilitation Counselor 
at UDC and expressed that his main concern was obtaining a 
one-year extension of vocational rehabilitation benefits.  He 
noted that he had six more courses to take in order to 
complete his degree, and that he anticipated completion in 
the Spring of 1996.  The counselor noted the veteran's 
history of changing his student status (by reducing his 
course load), the problems he had with class schedules 
particularly with respect to his full time job at the Post 
Office, and the May 1992 accident and the resultant 
withdrawal from classes.  Due to the circumstances presented 
and the seemingly realistic plan to complete the program of 
study, the counselor recommended an extension of the 
veteran's entitlement to vocational rehabilitation benefits.  

According to a training report, in May 1995, this counselor 
referred the matter to another Vocational Rehabilitation 
Counselor (apparently her supervisor) regarding the 
requested/recommended extension, who determined that the 
veteran was no longer entitled to Chapter 31 vocational 
rehabilitation benefits because of his level of disability 
and because he did not have a serious employment handicap (it 
was noted that the veteran could be offered employment 
services if and when he completed the program on his own).  
The veteran has appealed this decision.  

During a November 1996 hearing held before the Vocational 
Rehabilitation and Counseling (VR&C) Officer, the veteran 
expressed disagreement with the reasons disallowing the 
extension of entitlement to vocational rehabilitation 
benefits, denied that he was ever given a 12 month extension 
of these benefits in October 1993, and denied receiving any 
benefits as a result of this extension.  

During the April 2002 Board hearing the veteran testified 
that he was working full time and going to school part-time 
at the time of the motor vehicle accident (May 1992) and that 
he had to withdraw from school at that time and was unable to 
take classes the following "semester or two."  He noted 
that a new projected completion date was thereafter assigned, 
and that the counselor who reviewed the case in 1995 - a 
different counselor than the one who assigned the new 
completion date - incorrectly thought that a 12-month 
extension was granted (as opposed to the assignment of an 
amended completion date of March 1995 due to the interruption 
in his program.)  The veteran testified that the counselor 
who assisted him in April 1995 knew nothing about him, his 
motor vehicle accident, that he worked full-time, nor did she 
contact the counselor who had assisted him in the past.  The 
veteran essentially indicated that he was under the 
impression that he was denied an extension because it was 
incorrectly determined that one had previously been granted 
(for a prior time period).  

During the hearing the veteran conceded that his 48 months of 
VA vocational rehabilitation benefits was completed in March 
1995 and that he was seeking an extension.  He made reference 
to a Board decision with respect to another veteran's claim 
wherein it was noted that this veteran completed three 
degrees during his or her 48-month period of entitlement 
under the vocational rehabilitation program (the veteran 
noting that, by contrast, he was only seeking one degree). 

The Board has carefully reviewed the evidence of record in 
this case in light of the veteran's contentions and the 
applicable law and regulations.  It has been determined, and 
the veteran does not dispute, that he has already received 
over 48 months of assistance under the Chapter 31 vocational 
rehabilitation program.  As reflected above, for a veteran 
with an employment handicap (as is the case here), a 
rehabilitation program may be extended beyond 48 months only 
under very limited circumstances, none of which apply in this 
case (i.e. the veteran had not previously completed a 
rehabilitation program nor had he used any other VA education 
benefit, among other things).  

As well, it has been previously determined, and the veteran 
has never contended otherwise, that the veteran does not have 
a serious employment handicap, and as such, any extensions 
warranted due to such a handicap are not for consideration.  
From a longitudinal review of the record, it is clear to the 
Board that the veteran indeed does not have and has not had a 
serious employment handicap, that is, a significant 
impairment in the ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  In this regard, the Board notes that during his 
participation in the vocational rehabilitation program, the 
veteran was employed with the Post-Office on a full-time 
basis.  

As noted above, the veteran has taken issue with a 
determination that he was granted a prior extension of 
vocational rehabilitation benefits, noting that his program 
completion date was actually amended due to an interruption 
in the program.  The Board points out that while it appears 
that the veteran was granted an additional 12 months of 
vocational rehabilitation benefits in October 1993, it is not 
entirely clear whether this was by way of extension or 
amendment of the completion date.  As an aside, the Board 
notes that in this particular case, any such extension beyond 
the 48 month limit would have been in error.  In any event, 
whether the veteran was granted a prior extension or not is 
not relevant in the determination in this matter because the 
bottom line is that in or about March 1995, the record 
demonstrates that he exhausted his 48 months VA vocational 
rehabilitation benefits, and the criteria for an extension 
beyond 48 months is not met.  

With respect to the other Board decision cited by the veteran 
during the April 2002 hearing, it is pointed out that such 
has no bearing on related or non-related Board decisions.  In 
any event, the facts of the decision cited and the claim on 
appeal in this matter were different.  

In light of the foregoing, the Board finds that the veteran 
is not entitled to additional vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code.

As a final point, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, No. 97-1775 (U.S. Vet. App., May 24, 2002).  In 
Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).  As well, 
the statute at issue in this matter is not found in Chapter 
51 (rather, in Chapter 31). 

In any event, the record reflects that the veteran was 
provided with a statement of the case in December 1996, and 
this document provided adequate notification of the 
information and evidence necessary to substantiate this 
claim.  The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record.  As such, 
the Board finds the duty to assist the veteran, regardless of 
the applicability of VCAA, has been met.  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

